   Case 2:19-mc-00035-DWL Document 7-8 Filed 10/22/19 Page 1 of 2



INTERNATIONAL CENTRE FOR SETTLEMENT OF INVESTMENT DISPUTES




                       Big Sky Energy Corporation

                                     v.

                          Republic of Kazakhstan


                       (ICSID Case No. ARB/17/22)



                      PROCEDURAL ORDER NO. 1

                          Members of the Tribunal
            Prof. Bernardo M. Cremades, President of the Tribunal
                   Prof. Stanimir A. Alexandrov, Arbitrator
                        Judge Peter Tomka, Arbitrator

                         Secretary of the Tribunal
                            Mr. Alex B. Kaplan




                                17 July 2018
       Case 2:19-mc-00035-DWL Document 7-8 Filed 10/22/19 Page 2 of 2
                 Big Sky Energy Corporation v. Republic of Kazakhstan
                             (ICSID Case No. ARB/17/22)
                                Procedural Order No. 1


   23. Publication
       Convention Article 48(5), Administrative and Financial Regulation 22, Arbitration Rule
       48(4)

      23.1.   The ICSID Secretariat will publish the award and any order or decision in the
              present case where both parties consent to publication. Otherwise, ICSID will
              publish excerpts of the award pursuant to Arbitration Rule 48(4) and include
              bibliographic references to rulings made public by other sources on ICSID’s
              website and in its publications.


   24. Confidentiality

      24.1    Subject to §23 above, the proceedings are confidential and neither party shall make
              any unilateral disclosure of any content of the proceeding save and to the extent
              that such disclosure is mutually agreed upon. If the parties are unable to reach such
              mutual agreement, a party may submit a reasoned application to the Tribunal for an
              exception, which will be followed by observations from the other party.




___________________________
Professor Bernardo Cremades
President of the Tribunal
Date: 17 July 2018




                                                   18
